DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100004770, published May 11, 2010 (herein “Korean publication ‘4770”) (see attached English translation) in view of Carnahan et al. (US Pat. 10,252,095, filed May 11, 2018) (herein “Carnahan”)
Regarding claim 1, Korean publication ‘4770 teaches an exercise apparatus configured for exercises and exercise routines to develop improved strength, stamina, flexibility and coordination of a user (i.e., strength training parallel bars, see Fig. 1 below, and Abstract), the exercise apparatus comprising: a first plurality of riser segments 10,11; a second plurality of riser segments 20,21 spaced apart from the first plurality of segments 10,11; a first rail 30 connected to and spanning the first and second plurality of riser segments 10,11,20,21, the first rail 30 having a plurality of horizontal segments interspersed with a plurality of vertical segments (see Fig. 1 below, stepped parallel bars); and a second 31 rail spaced apart from the first rail 30 and connected to and spanning the first and second plurality of riser segments 10,11,20,21, the second rail 31 having a plurality of horizontal segments interspersed with a plurality of vertical segments (see Fig. 1 below, stepped parallel bars); wherein adjacent horizontal segments of each of the first and second rails are vertically spaced apart (i.e., are stepped).  
[AltContent: arrow][AltContent: textbox (vertical segment)][AltContent: arrow][AltContent: textbox (horizontal segment portion)]
    PNG
    media_image1.png
    379
    496
    media_image1.png
    Greyscale

Korean publication ‘4770 is silent in explicitly teaching wherein the first plurality of riser segments 10,11 forms a first base assembly and the second plurality of riser segments 20,21 forms a second base assembly.
Carnahan, however teaches base assemblies 100,102,104 each having a plurality of riser segments (i.e., vertical extending posts coupled to a ground engaging segment) which are connected to parallel bars 110,112. (see Fig. 1 below)

    PNG
    media_image2.png
    661
    847
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Korean publication ‘4770 such that the first plurality of riser segments 10,11 forms a first base assembly and the second plurality of riser segments 20,21 forms a second base assembly as taught by Carnahan in order to connect together the riser segments for more stability with the ground.
Regarding claim 2, Korean publication ‘4770 teaches wherein the horizontal and vertical segments of the second rail 31 correspond to the horizontal and vertical segments of the first rail 30 (i.e., where the first and second rails 30,31 are identical).  
Regarding claim 3, Korean publication ‘4770 as modified by Carnahan teaches wherein the corresponding horizontal and vertical segments of the first and second rails are spaced apart by different horizontal distances (i.e., where Carnahan teaches that the rails can be extendible/telescopic to allow adjustment of horizontal distances, see Carnahan, col.3, line 65-67, and Figs. 4-5, and the rails 30,31 of Korean publication ‘4770 modified to be telescopic as taught by Carnahan would allow telescopic adjustment of horizontal distances between different horizontal segments).  
Regarding claim 4, Korean publication ‘4770 teaches wherein one end of the first rail 30 is vertically spaced apart from a second end of the first rail 30 (see Fig 1, where the vertical height on one end is vertically higher than the second end).  
Regarding claim 5, Korean publication ‘4770 as modified by Carnahan teaches wherein each of the riser segments 10,11,20,21 of the first and second base assemblies include an arcuate portion configured to receive a lower radiused portion of one of the first or second rails 30,31 (i.e., where the riser segments 10,11,20,21 include arcuate end portions which are defined by a cylindrical tube, which are configured to receive a lower radiused portion which extends from the rails 30,31 to fit into the riser segments, see Carnahan, Fig. 1)

Regarding claim 7, Korean publication ‘4770 is silent in explicitly teaching wherein the first and second rails 30,31 of the exercise apparatus can be joined with first and second rails of an adjoining exercise apparatus, thereby extending the exercises and exercise routines over a longer length of the joined rails.  
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.  In this case, it would have been obvious to merely include two exercise apparatuses have the exact same configuration as claimed, and placing them side-by-side such that ends of the rails 30,31 contact or otherwise join with the rails 30,31 of the second identical exercise apparatus in order to merely extend the length at which a user is to walk.
Regarding claim 8, Korean publication ‘4770 teaches an exercise apparatus configured for exercises and exercise routines to develop improved strength, stamina, flexibility and coordination of a user (i.e., strength training parallel bars, see Fig. 1 below, and Abstract), the exercise apparatus comprising: a first plurality of riser segments 10,11; a second plurality of riser segments 20,21 spaced apart from the first plurality of segments 10,11; a first rail 30 connected to and spanning the first and second plurality of riser segments 10,11,20,21, the first rail 30 having a plurality of sloped portions (see annotated Fig. 1 below) interspersed with a plurality of arcuate portions (see annotated Fig. 1 below) and a second 31 rail spaced apart from the first rail 30 and connected to and spanning the first and second plurality of riser segments 10,11,20,21, the second rail 31 having a plurality of horizontal segments interspersed with a plurality of sloped portions (see Fig. 1 below), interspersed with a plurality of arcuate portions (see annotated Fig. 1 below)

[AltContent: arrow][AltContent: textbox (sloped portion)][AltContent: textbox (arcuate portion)][AltContent: arrow]
    PNG
    media_image1.png
    379
    496
    media_image1.png
    Greyscale

Korean publication ‘4770 is silent in explicitly teaching wherein the first plurality of riser segments 10,11 forms a first base assembly and the second plurality of riser segments 20,21 forms a second base assembly.
Carnahan, however teaches base assemblies 100,102,104 each having a plurality of riser segments (i.e., vertical extending posts coupled to a ground engaging segment) which are connected to parallel bars 110,112. (see Carnahan, Fig. 1 above)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Korean publication ‘4770 such that the first plurality of riser segments 10,11 forms a first base assembly and the second plurality of riser segments 20,21 forms a second base assembly as taught by Carnahan in order to connect together the riser segments for more stability with the ground.
Regarding claim 9, Korean publication ‘4770 teaches wherein the sloped portions and arcuate portions of the second rail 31 correspond to the sloped portions and arcuate portions of the first rail 30 (i.e., where the first and second rails 30,31 are identical).   (i.e., where the first and second rails 30,31 are identical).  
Regarding claim 10, Korean publication ‘4770 as modified by Carnahan teaches wherein the corresponding sloped portions and arcuate portions of the first and second rails are spaced apart by different horizontal distances by different horizontal distances (i.e., where Carnahan teaches that the rails can be extendible/telescopic to allow adjustment of horizontal distances, see Carnahan, col.3, line 65-67, and Figs. 4-5, and the rails 30,31 of Korean publication ‘4770 modified to be telescopic as taught by Carnahan would allow telescopic adjustment of horizontal distances between different portions).  
Regarding claim 11, Korean publication ‘4770 teaches wherein one end of the first rail 30 is vertically spaced apart from a second end of the first rail 30 (see Fig 1, where the vertical height on one end is vertically higher than the second end).  
Regarding claim 12, Korean publication ‘4770 as modified by Carnahan teaches wherein each of the riser segments 10,11,20,21 of the first and second base assemblies include an arcuate portion configured to receive a lower radiused portion of one of the first or second rails 30,31 (i.e., where the riser segments 10,11,20,21 include arcuate end portions which are defined by a cylindrical tube, which are configured to receive a lower radiused portion which extends from the rails 30,31 to fit into the riser segments, see Carnahan, Fig. 1)
Regarding claim 14, Korean publication ‘4770 is silent in explicitly teaching wherein the first and second rails of the exercise apparatus can be joined with first and second rails of an adjoining exercise apparatus, thereby extending the exercises and exercise routines over a longer length of the joined rails.  
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.  In this case, it would have been obvious to merely include two exercise apparatuses have the exact same configuration as claimed, and placing them side-by-side such that ends of the rails 30,31 contact or otherwise join with the rails 30,31 of the second identical exercise apparatus in order to merely extend the length at which a user is to walk.
Regarding claim 15, Korean publication ‘4770 teaches a method of forming an exercise apparatus for exercises and exercise routines to develop improved strength, stamina, flexibility and coordination of a user (i.e., forming a strength training parallel bars, see Fig. 1 above, and Abstract), the method comprising the steps of: forming a plurality of riser segments 10,11; forming a second plurality of riser segments 20,21 spaced apart from the first plurality of segments 10,11; forming a first rail 30 with a plurality of horizontal segments interspersed with a plurality of vertical segments (see Fig. 1 above, stepped parallel bars), wherein adjacent horizontal segments of the first rail 30 are spaced apart by a vertical distance; connecting the first rail 30 to the riser segments 10,11,20,21; and forming a second rail 31 with a plurality of horizontal segments interspersed with a plurality of vertical segments, wherein adjacent horizontal segments of the second rail are spaced apart by a vertical distance; and connecting the first rail 30 to the riser segments 10,11,20,21.  
Korean publication ‘4770 is silent in explicitly teaching forming a first base assembly with the first plurality of riser segments 10,11 forms a first base assembly, and forming a second base assembly with the second plurality of riser segments 20,21.
Carnahan, however teaches forming base assemblies 100,102,104 each having a plurality of riser segments (i.e., vertical extending posts coupled to a ground engaging segment) which are connected to parallel bars 110,112. (see Carnahan, Fig. 1 above)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Korean publication ‘4770 such that the first plurality of riser segments 10,11 forms a first base assembly and the second plurality of riser segments 20,21 forms a second base assembly as taught by Carnahan in order to connect together the riser segments for more stability with the ground.
Regarding claim 16, Korean publication ‘4770 teaches aligning the horizontal and vertical segments of the second rail 31 with the horizontal and vertical segments of the first rail 30 (i.e., where the rails 30,31 aligned in parallel).  
Regarding claim 17, Korean publication ‘4770 as modified by Carnahan teaches forming the aligned horizontal and vertical segments of the first and second rails 30,31 to be spaced apart by different horizontal distances (i.e., where Carnahan teaches that the rails can be extendible/telescopic to allow adjustment of horizontal distances, see Carnahan, col.3, line 65-67, and Figs. 4-5, and the rails 30,31 of Korean publication ‘4770 modified to be telescopic as taught by Carnahan would allow telescopic adjustment of horizontal distances between different portions).  
Regarding claim 18, Korean publication ‘4770 teaches forming the first rail 30 with one end vertically spaced apart from a second end of the first rail 30 (see Fig 1, where the vertical height on one end is vertically higher than the second end).  
Regarding claim 20, Korean publication ‘4770 is silent in explicitly teaching including the step of joining the first and second rails of the exercise apparatus with first and second rails of an adjoining exercise apparatus, thereby extending the exercises and exercise routines over a longer length of the joined rails.
However, mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP § 2144.04.  In this case, it would have been obvious to merely include two exercise apparatuses have the exact same configuration as claimed, and placing them side-by-side such that ends of the rails 30,31 contact or otherwise join with the rails 30,31 of the second identical exercise apparatus in order to merely extend the length at which a user is to walk.

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
 Korean publication ‘4770 in view of Carnahan, as applied to claims 1, 8, and 15 above in view of KR 20100000113, published Jan 6, 2010 (herein “Korean publication ‘0113”) (see attached English translation)
 Korean publication ‘4770 in view of Carnahan teaches the invention as substantially claimed.
Regarding claims 6, 13, and 19, Korean publication ‘4770 in view of Carnahan is silent in explicitly teaching wherein an upper surface of the horizontal segments of the first and second rails includes a plurality of surface structures, wherein an upper surface of the sloped portions or arcuate portions of the first and second rails includes a plurality of surface structures, and including the step of forming a plurality of surface structures on an upper surface of the horizontal segments of the first and second rails.  
Korean publication ‘0113, however, in an analogous art teaches grip covers 38 attachable to parallel bars 30, the grip covers 38 being made of a soft rubber material to improve grip and prevent hand slippage. (See Fig. 1 below)

    PNG
    media_image3.png
    517
    685
    media_image3.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and method of Korean publication ‘4770 such that an upper surface of the horizontal segments of the first and second rails includes a plurality of surface structures (i.e., soft rubber grip covers), wherein an upper surface of the sloped portions or arcuate portions of the first and second rails 30,31 includes a plurality of surface structures, including the step of forming a plurality of surface structures on an upper surface of the horizontal segments of the first and second rails as taught by Korean publication ‘0113 in order to improve grip anywhere along the rails 30,31 in which a user may place hands while walking to prevent hand slippage during use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784